DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-218319, filed on 11/13/2017.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transparent or translucent sheet” in claim 6 as well as the “sheet” in claim 7 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the nutrient solution" in lines 7-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 reads “a first nutrient solution reservoir container”, however should be revised to recite “the first nutrient solution reservoir container”, as this element was introduced earlier in claim 9.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 states “only the tips of the taproots of the plants are immersed in the nutrient solution in the first nutrient solution reservoir”, it is unclear as to how this is a further limitation of claim 9 which states “only the tips of the taproots of the respective plants are immersed in the nutrient solution in the first nutrient solution reservoir container and the second nutrient solution reservoir container”.  Applicant may cancel 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 20160198653 A1).
Regarding claim 1: Kato teaches A hydroponics device (Paragraph 3 Line 1), comprising: a nutrient solution  storage (20) in which a nutrient solution (110) is stored; a nutrient solution reservoir container (30A) into which the nutrient solution is supplied from the nutrient solution storage; and a cover (7A) that supports a plurality of plants (100) to be cultivated, the cover being fixed spaced from a liquid surface of the nutrient solution (Surface of 110) in the nutrient solution reservoir container, with a predetermined distance being ensured between the cover and the liquid surface (Paragraph 33), wherein the plants supported by the cover respectively have taproots (103) which are longer than the lengths of shoots of the plants (100), the taproots having respective tips only immersed in the nutrient solution in the nutrient solution reservoir container (Best illustrated in Fig. 1); and wherein the device includes an air layer that is formed between the cover and the nutrient solution reservoir container so as to surround the taproots except for the tips of the taproots (Best illustrated as the empty space between 7A and 110 in Fig. 1).
Regarding claim 2: Kato teaches the limitations of claim 1 as shown above, and further teaches wherein the nutrient solution reservoir container is a pan (30A).
Regarding claim 3: Kato teaches the limitations of claim 1 as shown above, and further teaches wherein the nutrient solution reservoir container is a delivery channel (30A).
Regarding claim 4: Kato teaches the limitations of claim 1 as shown above, and further teaches wherein the nutrient solution reservoir container is a stand-alone cultivation container provided for plants (30A,30B).
Regarding claim 5: Kato teaches the limitations of claim 1 as shown above, and further teaches wherein the plants have respective dilating portions in roots (102), the dilating portions being formed in a space between the cover and the nutrient solution reservoir container (best illustrated in Fig. 1).
Regarding claim 9: Kato cultivating plants in (100) a first nutrient solution reservoir container (30A), the plants having taproots (103) which are longer than the lengths of respective shoots of the plants (100);  and growing the plants (100), cultivated in the first nutrient solution reservoir container (30A), in a second nutrient solution reservoir container in which an air layer (Best illustrated as the empty space between 7A and 110 in Fig. 1) is formed around portions of the taproots of the respective plants except for tips of the taproots, wherein only the tips of the taproots of the respective plants are immersed in the nutrient solution in the first nutrient solution reservoir container and the second nutrient solution reservoir container (Best Illustrated in Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20160198653) as applied to claim 1 above, and further in view of Kremer (US 20170215351 A1).
Regarding claim 6: Kato teaches the limitations of claim 1 as shown above. 
Kato fails to teach wherein the air layer between the cover and the nutrient solution reservoir container is enclosed by a transparent or translucent sheet.
However Kremer teaches wherein the air layer (area above 302) between the cover (top of 300) and the nutrient solution reservoir container (340) is enclosed by a transparent or translucent sheet (320) (Best Illustrated in Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cultivation containers as disclosed by Kato with the translucent surfaces as taught by Kremer so as to reduce the likelihood that there is mold grown within the system, therefore achieving the predictable result of either a more durable system or a system that requires less maintenance.
Regarding claim 7: Kato teaches the limitations of claim 1 as shown above. 
Kato fails to teach wherein the air layer between the cover and the nutrient solution reservoir container is enclosed by a sheet.
However, Kremer teaches wherein the air layer (area above 302) between the cover (top of 300) and the nutrient solution reservoir container (340) is enclosed by a sheet (320) (Best Illustrated in Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cultivation containers as disclosed by Kato with the translucent surfaces as taught by Kremer so as to protect the plants, therefore achieving the predictable result of a more durable system.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20160198653 A1 as applied to claim 1 above, and further in view of Kikuchi (US 5590490 A).
Regarding claim 8: Kato teaches the limitations of claim 1 as shown above and further teaches wherein a distance between the cover and the liquid surface of the nutrient solution in the nutrient solution reservoir container is controllable (Abstract “and a controlling portion to control opening and closing operations of the first switching valves and the second switching valves based on the pH values detected by the pH value detecting portions.”).
Kato fails to teach to a desired length according to growth of the taproots.
However, Kikuchi teaches to a desired length (Column 3 lines 57-58 “and a nutrient solution controller 15 for controlling the high concentration nutrient solution tank pumps 8”) according to growth of the taproots (Column 6 lines 10-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the control system as disclosed by Kato with the conditions as taught by Kikuchi so as to reduce the consumption on the nutrient solution as, therefore achieving the predictable result of a more effective system.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20160198653 A1) as applied to claim 9 above, and further in view of Ankner (US 20170280643 A1).
Regarding claim 10: Kato teaches the limitations of claim 9 as shown above and further teaches wherein, in the step of cultivating plants in a first nutrient solution reservoir container (30A), the plants (100) having taproots (103) which are longer than the lengths of respective shoots of the plants (100).
Kato fails to teach only the tips of the taproots of the plants are immersed in the nutrient solution in the first nutrient solution reservoir container according to growth of the taproots.
However, Ankner teaches only the tips of the taproots (310) of the plants are immersed in the nutrient solution (320) in the first nutrient solution reservoir container (325) according to growth of the taproots.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plant system as disclosed by Kato with the taproot configuration taught by Kikuchi so as to reduce the consumption on the nutrient solution as, therefore achieving the predictable result of a more effective system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gibbons (US-20150000190-A1) and Tabakman (US-20170064912-A1) are within the same art of hydroponic systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/JOSHUA D HUSON/               Supervisory Patent Examiner, Art Unit 3642